DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 June 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chi et al. (U.S. 9,735,113).
Regarding Claim 1, Chi et al. discloses a semiconductor device, comprising: 
a semiconductor element including an element main surface and an element back surface facing opposite sides in a thickness direction (semiconductor element 124, Figures 4b and 8); 

an electrode pad electrically connected to the wiring part (electrode pad 211/166, Figures 4b and 8)
a sealing resin configured to cover a part of the semiconductor element (sealing resin 142, Figures 4b and 8); and 
a first metal layer configured to make contact with the element back surface and exposed from the sealing resin, wherein the semiconductor element overlaps the first metal layer when viewed in the thickness direction (first metal layer 166/211, Figures 4b and 8).
Regarding Claim 2, Chi et al. further discloses that a material from which the first metal layer is made is the same as a material from which the electrode pad is made (Column 9, Lines 28-33).
Regarding Claim 4, Chi et al. further discloses that the electrode pad and the first metal layer are insulated from each other (electrode pad 166, first metal layer 166, insulating layer 168, Figure 4b).
Regarding Claim 5, Chi et al. further discloses a second metal layer insulated from the wiring part, wherein the second metal layer is disposed more to the front toward a direction that the element main surface faces than the semiconductor element in the thickness direction (second metal layer 152, Figure 4b), and 
at least a part of the second metal layer overlaps the semiconductor element when viewed in the thickness direction (second metal layer 152, semiconductor element 124, Figure 4b).
Regarding Claim 6, Chi et al. further discloses that that both the second metal layer and the wiring part include a base layer and a plating layer stacked one above the other (Column 8, Lines 48-55).
Regarding Claim 11, Chi et al. further discloses a columnar body having conductivity and protruding from the wiring part in the thickness direction, wherein the electrode pad is in contact with the columnar body (columnar body 148, Figure 4b).
Regarding Claim 12, Chi et al. further discloses that the columnar body has a top surface facing the same direction as the element back surface and exposed from the sealing resin, wherein the sealing resin has a resin main surface facing the same direction as the element back surface, and wherein the top surface and the resin main surface are flush with the element back surface (element back surface 132, columnar body 148, resin 142, Figure 2b).
Regarding Claim 13, Chi et al. further discloses that the top surface is covered with the electrode pad, and wherein the electrode pad and the first metal layer coincide with each other in the thickness direction (electrode pad 211/166, first metal layer 211/166, Figures 4b and 8).
Regarding Claim 14, Chi et al. further discloses that the sealing resin has a first resin side surface and a second resin side surface, wherein the first resin side surface is connected to the resin main surface, and wherein the second resin side surface is disposed more inside the sealing resin than the first resin side surface when viewed in the thickness direction (first side surface, resin main surface, second side surface, see annotated Figure 4b below).

    PNG
    media_image1.png
    424
    775
    media_image1.png
    Greyscale

Regarding Claim 15, Chi et al. further discloses that the electrode pad includes a first electrode portion formed across the resin main surface and the top surface, and a second electrode portion connected to the first electrode portion and configured to cover the first resin side surface (electrode pad 166, resin main surface, first resin side surface, see annotated Figure 4b above).
Regarding Claim 16, Chi et al. further discloses a bonding layer electrically connected to the wiring part and configured to bond the semiconductor element (bonding layer 130, Figure 4b).
Claims 1, 5, 8-11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (U.S. 2012/0146177).
Regarding Claim 1, Choi et al. discloses a semiconductor device, comprising: 
a semiconductor element including an element main surface and an element back surface facing opposite sides in a thickness direction (chip 146, Figure 4w); 

an electrode pad electrically connected to the wiring part (electrode pad 199, Figure 4w); 
a sealing resin configured to cover a part of the semiconductor element (sealing resin 211, Figure 4w); and 
a first metal layer configured to make contact with the element back surface and exposed from the sealing resin, wherein the semiconductor element overlaps the first metal layer when viewed in the thickness direction (metal layer 224/226, Figure 4w).
Regarding Claim 5, Choi et al. further discloses a second metal layer insulated from the wiring part, wherein the second metal layer is disposed more to the front toward a direction that the element main surface faces than the semiconductor element in the thickness direction (second metal layer 201 under chip 144, Figure 4w), and 
at least a part of the second metal layer overlaps the semiconductor element when viewed in the thickness direction (second metal layer 201 under chip 144, Figure 4w).
Regarding Claim 8, Choi et al. further discloses a substrate made of a semiconductor material and provided with the wiring part disposed thereon (substrate 172, Figure 4w, Paragraph 51); and an insulating layer configured to insulate the substrate and the wiring part (insulating layer 208, Figure 4w).
Regarding Claim 9, Choi et al. further discloses a substrate made of a semiconductor material and provided with the wiring part disposed thereon (substrate 172, Figure 4w, Paragraph 51); and 

wherein the substrate has a mounting surface on which the semiconductor element is mounted, 
wherein the mounting surface includes a covered region where the insulating film is formed and an exposed region exposed from the insulating film (mounting surface 200, Figure 4w), and 
wherein the second metal layer is in contact with the mounting surface in at least a part of the exposed region (second metal layer 201 under chip 144 contacts mounting surface 200 has areas exposed from insulating film 208, Figure 4w).
Regarding Claim 10, Choi et al. further discloses that the semiconductor material is Si (Paragraph 51).
Regarding Claim 11, Choi et al. further discloses a columnar body having conductivity and protruding from the wiring part in the thickness direction, wherein the electrode pad is in contact with the columnar body (if the electrode pad is considered to be element 228, then columnar body 199 extends from wiring 201, Figure 4w).
Regarding Claim 16, Choi et al. further discloses a bonding layer electrically connected to the wiring part and configured to bond the semiconductor element (bonding layer 162, Figure 4w).
                                                                                                                                                   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (U.S. 9,735,113) as applied to claim 2 above, and further in view of Bachman et al. (U.S. 2012/0020028).
Regarding Claim 3, Chi et al. teaches claim 2 as indicated above.  Chi et al. does not explicitly disclose that the material is a Ni layer, a Pd layer and an Au layer stacked one above another. Bachman et al. discloses a similar device wherein a first metal layer/electrode pad are formed of a Ni/Pd/Au layer (Bachman et al., layer 260, Figure 2d, Paragraph 28) and further disclose that said material selection was known in the art and helps reduce oxidation (Bachman et al., Paragraph 28).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the material of a Ni layer, a Pd layer and an Au layer stacked one above another in Chi et al. in view of Bachman et al. in order to inhibit oxidation and because it was a suitable material known in the art (Bachman et al., Paragraph 28).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (U.S. 9,735,113) as applied to claim 6 above, and further in view of Oganesian (U.S. 8,796,800).
Regarding Claim 7, Chi et al. teaches claim 6 as indicated above.  Chi et al. does not explicitly disclose that the base layer includes a Ti layer and a Cu layer stacked one above the other, and the plating layer is made of Cu. Oganesian discloses a Ti layer and a Cu layer stacked one above the other and that this conductive material combination is 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                     

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816